Citation Nr: 0201934	
Decision Date: 02/28/02    Archive Date: 03/05/02

DOCKET NO.  96-12 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Associate Counsel






INTRODUCTION

The veteran served on active duty from July 1983 to May 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1994 RO rating decision that denied 
service connection for a psychiatric disorder.  


FINDING OF FACT

An acquired psychiatric disorder began several years after 
the veteran's active service and was not caused by any 
incident of service.


CONCLUSION OF LAW

A pychiatric disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Factual background 

The veteran served on active duty in the Army from July 1983 
to May 1987.  His service medical records from his active 
duty are negative for complaints, findings, or diagnosis of a 
psychiatric disorder.

On a September 1987 post-active examination for enlistment in 
the National Guard, the psychiatric system was normal on 
clinical evaluation.  On an accompanying medical history 
form, the veteran denied a history of nervous problems.

The first medical evidence of a psychiatric problem is from 
October 1991, several years after active duty.  Private 
medical records from October 1991, and continuing into 1992, 
note the veteran had various psychiatric symptoms such as 
anxiety, depression, and a paranoid appearance.

In February-March 1994, the veteran was admitted to a private 
hospital after ingesting some malathion (an insecticide), and 
this was described as a suicide attempt.  He described lack 
of employment, problems with his household, and problems with 
neighbors.  A psychiatric consultation led to diagnoses of 
anxiety disorder and adjustment disorder with disturbance of 
conduct.

Later outpatient records from 1994 note a history of 
psychiatric problems for two or three years.  Diagnoses 
included anxiety and adjustment disorder.  

On a March 1994 psychiatric evaluation by the Social Security 
Administration (SSA), in connection with the veteran's claim 
for SSA disability benefits, he reported that he started 
becoming aggressive and paranoid in 1991 after his job with 
the post office had concluded.  He also indicated that he had 
attempted to commit suicide in February 1994.  The diagnoses 
were generalized anxiety disorder and intermittent explosive 
disorder.  

In March 1994, the veteran claimed service connection for a 
nervous condition.  He said he was nervous during and after 
service.  He reported psychiatric treatment since February 
1994.

On a VA mental disorders examination started in April 1994, 
the veteran gave a history of having been unemployed since 
1989.  He said he sought treatment from a private 
psychiatrist in 1991 because of anxiety, but he that 
discontinued treatment due to inability to pay.  He said he 
had resumed treatment following a February 1994 suicide 
attempt.  The VA examiner referred the veteran for 
psychological testing.  The referral mentions the veteran was 
currently in legal trouble over an incident involving a 
neighbor and use of a gun.  After additional psychological 
evaluation, in June 1994 the VA examiner indicated the 
diagnoses were generalized anxiety disorder and intermittent 
explosive disorder.  

VA outpatient records show that in August 1994 the diagnoses 
was a generalized anxiety disorder.  In October 1994, the 
veteran gave a two-year history of psychiatric problems; the 
diagnostic impression was generalized anxiety disorder versus 
depressive disorder not otherwise specified.  In November 
1994, the veteran gave a three-year history of psychiatric 
problems; the diagnostic impression was rule out paranoid 
schizophrenia versus generalized anxiety disorder with 
personality disorder.  

On a December 1994 SSA psychiatric medical report, it was 
noted that the veteran gave a history that the first sign of 
illness had been in 1985 and that he was first seen for the 
illness in October 1991.  However, the onset was later 
described in the report as having been 1995, and the veteran 
reported he had become unable to work in June 1991.  It was 
further noted that memory problems and disorientation had 
started in 1991.  The diagnosis was schizoaffective disorder.  

The file contains a number of ongoing VA and private 
psychiatric treatment records since 1994.  These show various 
diagnoses such as poor impulse control disorder, major 
depression with psychotic features, bipolar disorder, and 
schizoaffective disorder.  

By a March 1996 SSA decision, the veteran was granted SSA 
disability benefits. Conditions noted included pancreatitis, 
chronic schizophrenic disorder-paranoid type, and anxiety 
disorder.  The SSA noted that the veteran's disability began 
when he was 29 years old (he was born in April 1965), and it 
was also determined that he was disabled for SSA purposes as 
of February 1994.   

In written statements dated into 2001, in support of his VA 
claim, the veteran generally asserted that his psychiatric 
condition was related to his military service.


II.  Legal analysis

Through discussions in correspondence, the rating decision, 
statement of the case, and supplemental statement of the 
case, the veteran has been notified of the evidence needed to 
substantiate his claim for service connection for a 
psychiatric disorder.  Identified medical records have been 
obtained, and a VA examination has been provided.  The Board 
finds that the notice and duty to assist provisions of the 
law have been satisfied.  38 U.S.C.A. §§ 5103, 5103A (West 
Supp. 2001); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to 
be codified as amended at 38 C.F.R. § 3.159).

Service connection may be granted for disability due to a 
disease or injury which was incurred in or aggravated by 
active service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.

Service connection for certain chronic diseases, including 
psychoses, will be presumed if they are manifest to a 
compensable degree within the year after active service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

A personality disorder is not a disability for VA 
compensation purposes and may not be service connected.  
38 C.F.R. § 3.303.

The veteran's service medical records from his 1983-1987 
active duty reflect no psychiatric disorder.  On an 
examination provided several months after active duty, in 
connection with National Guard enlistment, the psychiatric 
system was normal.  There is not evidence of a psychosis 
within the year after service, as required for a presumption 
of service connection.  

The first medical evidence of psychiatric problems is from 
1991, several years after active service.  Nearly all the 
later medical records contain a history of the veteran's 
psychiatric condition beginning in or about 1991.  A 1994 SSA 
psychiatric report recites a history of the first sign of 
illness in 1985, yet the report also says that the veteran 
first received treatment in 1991 and the condition began in 
1995.  It appears the reference to 1985 in this SSA report, 
if not a mistake (as suggested by inconsistencies in the 
report), is merely a recitation of the veteran's self-
reported and unsubstantiated history, and thus it has no 
probative value in showing the condition existed in 1985.  
See, e.g., Reonal v. Brown, 5 Vet. App. 458 (1993).  The 
clear weight of the credible medical evidence demonstrates no 
acquired psychiatric disorder before 1991, years after 
service.

Since 1991, the veteran has received various psychiatric 
diagnoses, such as anxiety, explosive disorder, 
schizophrenia, bipolar disorder, and a personality disorder.  
Regulation precludes service connection for a personality 
disorder.  As to the mental conditions which are considered 
to be acquired psychiatric disorders, the evidence shows 
onset several years after service, and there is no competent 
medical evidence linking them to service.  Moreover, given 
the absence of medically documented nervous symptoms in 
active service or within the year thereafter, there are no 
proven predicate facts upon which a doctor could formulate a 
competent medical opinon on a service nexus.

In sum, the weight of the credible evidence demonstrates that 
the veteran's current psychiatric disorder began years after 
service and was not caused by any incident of service.  The 
condition was neither incurred in nor aggravated by service.  
The preponderance of the evidence is against the claim for 
service connection.  Thus the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a psychiatric disorder is denied.


		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans Claims."  
(1) A "Notice of Disagreement filed on or after November 
18, 1988" is no longer required to appeal to the Court.  
(2) You are no longer required to file a copy of your 
Notice of Appeal with VA's General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

